Citation Nr: 0430938	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent, prior to July 26, 2002, for the residuals of a right 
ankle fracture.

2.  Entitlement to a disability evaluation in excess of 30 
percent, on and after July 26, 2002, for the residuals of a 
right ankle fracture.

3.  Entitlement to service connection for a left knee 
disability as secondary to the veteran's service-connected 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from July 1957 to June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May and July 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas.  

The May 2002 rating action granted the veteran's claim for 
service connection for a right ankle disability.  As a result 
of that action, a 20 percent rating was assigned.  The July 
2002 rating decision denied the veteran's claim for service 
connection for a left knee disability.  The veteran was 
notified of both of these decisions and he has appealed to 
the Board for appellate review.

In June 2003, the RO issued a rating action that, in part, 
granted the veteran's claim for an increased evaluation for 
his right ankle disability.  Specifically, the RO assigned a 
30 percent disability evaluation for the disability, 
effective July 26, 2002.  As this award does not constitute a 
full grant of all benefits possible, and since the veteran 
has not withdrawn his claim, these issues concerning 
entitlement to increased evaluations are still pending.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2004, the veteran testified via a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been included in the claims 
folder for review.  The Board notes that during that 
presentation, the veteran and his wife suggested that the 
veteran was no longer able to work.  They indicated that the 
veteran's inability to work was due to his VA-related 
disabilities.  A liberal reading of those statements suggests 
that the veteran is asking that a total disability evaluation 
based on individual unemployability due to the service-
connected disabilities be awarded by the VA.  As this issue 
has not been developed or adjudicated by the RO, the Board 
finds that the issue is not before it, and the issue is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for a left 
knee disability secondary to the veteran's service-connected 
right ankle disorder is addressed in the REMAND portion of 
the decision below and the issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on the 
part of the veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The medical evidence prior to July 26, 2002, indicates 
that the veteran was suffering from a severe injury of the 
right ankle, that produced pain, limitation of motion, and 
some instability.

3.  The medical evidence does not show or suggest that the 
veteran's right ankle is ankylosed or deformed for the 
purposes of eversion, inversion, abduction, or adduction.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 30 percent, 
but no greater, for a right ankle disability, prior to July 
26, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a. 
Diagnostic Codes 5270, 5271, and 5284 (2004).

2.  The criteria for a disability evaluation in excess of 30 
percent for a right ankle disability, on and after July 26, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a. 
Diagnostic Codes 5270, 5271, and 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
in November 2000.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim seeking entitlement to 
an increased evaluation for a right ankle disability, VA's 
duties have been fulfilled to the extent possible.  VA must 
notify the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate the claim by means of the 
discussions in the rating decisions, the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC).  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that his right ankle disability was more disabling 
than rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in October 2002, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claims.  He informed the RO that he 
was receiving treatment from the VA and also various other 
private medical doctors.  The veteran provided the requisite 
information and those documents were obtained, and now 
included in the veteran's claim folder.  The veteran also 
provided testimony before the Board and a copy of the hearing 
transcript from that action has been included in the claims 
folder for review.  It seems clear that the VA has given the 
veteran every opportunity to express his opinions with 
respect to his claims and the VA has obtained all known 
documents and information that would substantiate the 
veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the nature and severity, 
along with the etiology, of the claimed right ankle disorder.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC and the SSOC, the RO informed 
him of what information he needed to establish entitlement to 
increased evaluations for a right ankle disorder.  The 
veteran was further told that he should send to the RO 
information describing additional evidence or the evidence 
itself.  The notice was provided before the RO's transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOC, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).  The 
various letters satisfy the VCAA content-complying notice.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, to decide the issues 
addressed in this decision would not be prejudicial error to 
the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOC, and their accompanying notice letters, VA satisfied the 
fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
and the SSOC, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

In May 2002, the veteran underwent an examination of the 
right ankle in order to determine whether he was then-
presently suffering from any residuals of a fracture and the 
nature and extent of said residuals.  The veteran told the 
doctor that the ankle produced pain that he took prescription 
medications for relief.  He complained of swelling and there 
was some indication that the ankle was unstable, causing the 
veteran to fall.  

Upon examination, the examiner found:

	. . . right ankle showed thickening 
into the soft tissues in the 
inframalleolar area.  Right ankle showed 
no dorsiflexion with the knee flexed and 
from this position he showed plantar 
flexion approximately 40 degrees.  The 
patient's opposite side and with the knee 
flexed showed dorsiflexion 15 degrees and 
plantar flexion 45 degrees.  The patient 
had less smoothness and restriction of 
range of motion on inversion and eversion 
when compared with the opposite side.  
The mobility of the tissue seemed to be 
reduced.  A distinct loss of motion range 
was not detected.  Drawer sign was 
negative.

Upon completion of the examination, the examiner diagnosed 
the veteran as suffering from the residuals of a right ankle 
fracture with degenerative arthritis secondary to fracture 
trauma.  The examiner classified the veteran's ankle as 
having severe limitation with pain.  

Following the examination, the veteran's claim was returned 
to the RO which, in turn, reviewed all of the medical 
evidence and the statements provided by the veteran.  In May 
2002, the RO granted the veteran's claim for service 
connection and assigned a 20 percent disability rating in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Codes 5299 and 5271.  The effective date of the 
award was the date that the RO received the veteran's 
application for benefits.

In July 2002, the veteran appeared before a VA doctor for the 
purpose of determining whether an ankle brace should be 
prescribed.  The veteran had complained of instability and 
the veteran was told to undergo an evaluation to determine 
whether a prescribed ankle brace would add stability to the 
ankle, and thus lessen the chances of the veteran falling 
down.

Another VA examination of the ankle was accomplished in 
January 2003.  The veteran continued to complain of pain in 
the ankle.  When examined, the doctor did not find the ankle 
to be swollen.  The range of motion of the ankle was 5 
degrees of dorsiflexion and 20 degrees of plantar flexion.  
There was no hypermobility of the joint; inversion and 
eversion of the ankle were not found.  The examiner did not 
comment on the functionability of the ankle.

In April 2003, the veteran was seen by a VA doctor for 
treatment of a sore right ankle.  The veteran complained of 
pain and instability, and stated that he had suffered from a 
number of falls due to instability of the ankle.  The 
examination revealed mild effusion and swelling of the right 
foot.  The ankle, subtalar, and midtarsal joints were found 
to be stiff.  The range of motion was measured as -10 degrees 
for dorsiflexion and 30 degrees for plantar flexion.  Blood 
flow was good as was movement of the toes.  X-ray films 
produced at the time noted mild degenerative changes of the 
ankle.  

The veteran provided testimony before the Board via a 
videoconference hearing in April 2004.  During that 
presentation, the veteran complained of pain and weakness of 
the right ankle.  His wife stated that the ankle was unstable 
and that it has caused the veteran to fall.  The veteran 
reported that he was unable to walk for long distances and 
that the ankle continued to swell.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2003).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned as a result of the original grant 
of service connection, and the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, is for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran's disability rating has been accomplished 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5299, 5271, and 5284.  The diagnostic 
criteria that is used to award ratings for an ankle 
disability where there is limitation of motion can be found 
at 38 C.F.R. Part 4, Diagnostic Code 5271 (2004).  Under this 
code, a 10 percent evaluation requires moderate limited 
motion of the ankle.  A 20 percent disability will be 
assigned where there is marked limitation of motion of the 
ankle.  The Board observes that 20 percent is the highest 
rating available under Diagnostic Code 5271.  38 C.F.R. Part 
4 (2004).

A 30 percent evaluation is potentially available under 
Diagnostic Code 5270 for ankylosis of an ankle, with plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees; and a 40 percent 
evaluation is potentially available with plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. Part 4, Diagnostic Code 5270 (2004).  
If there is plantar flexion less than 30 degrees, a 20 
percent disability rating is assigned.  Id.  The regulations 
define normal range of motion for the ankle as dorsiflexion 
from zero to 20 degrees and plantar flexion from zero to 45 
degrees.  38 C.F.R. § 4.71 (2004).  

By analogy, another code that can be used is Diagnostic Code 
5284, foot injury.  38 C.F.R. Part 4 (2004).  Diagnostic Code 
5299 is used to identify musculoskeletal system disabilities 
that are not specifically listed in the VA Schedule for 
Rating Disabilities (Rating Schedule), but are rated by 
analogy to similar disabilities under the Rating Schedule.  
See 38 C.F.R. §§ 4.20, 4.27 (2004).  More importantly, since 
the talus bone is anatomically considered a bone of the foot, 
Diagnostic Code 5284, pertaining to foot injuries also 
applies.  Moderate foot injury is to be evaluated as 10 
percent disabling.  If the injury is moderately severe, a 20 
percent evaluation is warranted.  A severe injury warrants 
assignment of a 30 percent rating.  When there is an actual 
loss of the use of the foot, a 40 percent evaluation will be 
assigned.

When evaluating a service-connected disability involving a 
joint rated on limitation of motion, adequate consideration 
must be given to whether the rating addresses functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  

In this case, the RO has granted the veteran a 20 percent 
evaluation for residuals of fracture of the right ankle.  As 
noted above, under 38 C.F.R. Part 4, Diagnostic Code 5271 
(2004), a 20 percent disability rating is the highest rating 
that can be assigned under this code.  As such, if the 
veteran is to be awarded a higher rating, different rating 
criteria must be used in order for the veteran to prevail on 
his claim.  

With respect to Diagnostic Code 5270, of 38 C.F.R. Part 4 
(2004), the Court has defined ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  Because 
the veteran's right ankle has not been classified as 
ankylosed, this diagnostic code is not for application.  

The remaining rating criteria that can be used to assign a 
higher rating for a right ankle disability is found at 38 
C.F.R. Part 4, Diagnostic Code 5284 (2004).  The doctor who 
performed the initial VA examination of the right ankle in 
May 2002 classified the veteran's ankle as severely limited 
in the range of motion.  Between that examination and July 
2002, the veteran submitted numerous documents indicating 
that there was some instability of the ankle that caused the 
veteran some restriction with eversion/inversion.  In July 
2002, the veteran was actually evaluated to determine whether 
a prescribed ankle brace would add stability to the ankle, 
and thus prevent the veteran from falling.  Moreover, the 
veteran has complained of constant pain and discomfort caused 
by the injury residuals.  

Therefore, it is the conclusion of the Board that the 
evidence does support the veteran's contentions that his 
right ankle should be rated higher than 20 percent prior to 
July 26, 2002.  As discussed, there is severe limitation of 
motion of the ankle and arthritis has been diagnosed, which 
more nearly approximates the criteria of a 30 percent 
disability rating pursuant to 38 C.F.R. Part 4, Diagnostic 
Code 5284 (2004).  The symptoms were consistently found prior 
to July 2002.  

Nevertheless, it is also the conclusion of the Board that an 
evaluation in excess of 30 percent either before or after 
July 26, 2002 is not warranted.  The medical evidence from 
the time the veteran submitted his claim to the present does 
not support an evaluation in excess of 30 percent.  Ankylosis 
of the ankle has not been diagnosed.  Moreover, the type of 
instability or weakness or limitation of range of motion 
needed for a 40 percent disability rating has not been shown 
or chronicled.  The record does not show abduction, 
adduction, inversion, or eversion deformity.  Those same 
records do not indicate that the veteran's ankle is limited 
in plantar flexion at more than 40 degrees or in dorsiflexion 
at more than 10 degrees.  

Hence, it is the conclusion of the Board that the symptoms 
and manifestations presented by the veteran do support a 30 
percent disability rating prior to July 26, 2002.  However, 
those same records do not support an evaluation in excess of 
30 percent before and after July 26, 2002.  Thus, the 
veteran's claim is granted in part and denied in part.  

In applying the above diagnostic criteria for the right ankle 
to the findings, the Board finds that the 30 percent 
disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the right ankle results in a certain level of 
functional loss.  There is a lack of objective medical 
evidence showing that the veteran suffers any additional 
functional loss and/or limitation of motion during flare-ups 
or with use.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the VA Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is the 
conclusion of the Board that a 30 percent disability rating 
contemplates the painful motion characteristic of the right 
ankle, and the rating reflects severe limitation of motion 
and injury of the ankle.  The evidence is not so balanced 
that there is any doubt on this point that could be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002).  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected right ankle disability, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER

A 30 percent disability evaluation, but no higher, for the 
residuals of a right ankle fracture, prior to July 26, 2002, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A disability evaluation in excess of 30 percent for the 
residuals of a right ankle fracture, on and after July 26, 
2002, is denied.




REMAND

In reference to the veteran's claim seeking entitlement to 
service connection for a left knee disability, as secondary 
to his service-connected right ankle disability, the record 
includes an October 2002 VCAA notice letter.  This letter, 
however, did not address the issue of secondary service 
connection with respect to a left knee disability.  Instead, 
the letter essentially informs the veteran of the types of 
evidence necessary to warrant secondary service connection 
for disabilities of the chest, mouth, teeth, head, and 
vision.  No mention was made with respect to the left knee.  
Given the fact that the veteran has not been provided VCAA 
notice, in the form of a specific letter, in connection with 
the issue of secondary service connection for left knee 
disability (secondary to a service-connected right ankle 
disorder), the Board concludes that any analysis given by the 
Board would not withstand judicial scrutiny.  Hence, the 
claim must be returned to the RO for the purpose of having a 
new VCAA letter issued.  

Additionally, the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The record reflects that the veteran 
did undergo an examination of the left knee in May 2002.  A 
copy of that examination report is included in the claims 
folder.  An addendum was submitted, also in May 2002, with 
respect to the etiology of the found left knee disability.  
In that addendum, the doctor phrased his report and opinion 
on causation using terms such as no "clear-cut nexus", not 
"predictable", and "does not automatically predict."  
After reading the report, it is the conclusion of the Board 
that the opinion is so speculative that it is difficult to 
conclude what the examiner was trying to opine.  

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead 
v. Derwinski, 3 Vet. App. 213 (1992).]  A thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination of the left knee should be afforded the 
veteran before the Board's decision on the merits of his 
claim is issued.

Because of the change in the law brought about by the VCAA, a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the VCAA.  Moreover, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2004), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002) are 
fully complied with and satisfied as to 
the remaining issue on appeal.  In 
particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations; (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection for a 
left knee disability as secondary to the 
service-connected right ankle disability; 
(3) about the information and evidence 
that VA will seek to provide; (4) about 
the information and evidence the claimant 
is expected to provide; and (5) request 
or tell him to provide any evidence in 
his possession that pertains to his 
secondary service connection claim.  

Specifically, the RO must issue a letter 
to the veteran that provides in detail 
what the veteran must do in order to 
prevail on his claim for service 
connection on a secondary basis.  The 
Board respectfully notes that the notice 
must specify the correct body part (the 
left knee) in question.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
secondary service connection issue on 
appeal.  

2.  The RO should arrange for an 
examination of the veteran for the 
purpose of ascertaining the etiology of 
the veteran's left knee disability.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  

The examiner is asked to express an 
opinion concerning the etiology of the 
left knee disability.  The examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury, including the service-connected 
right ankle disability.  The examiner 
should comment on whether any change in 
gait or the favoring of the right ankle 
would have affected the left knee.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the left knee 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claim seeking 
entitlement to service connection for a left knee disability, 
as secondary to the veteran's service-connected right ankle 
disorder.  If the benefit sought on appeal remains denied, 
the appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



